                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 1 of 19




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 17-cr-00028-JST-1
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: CONDUCTING A TRIAL;
                                                 v.                                          COURT’S INTENDED JUROR
                                   9
                                                                                             QUESTIONNAIRE
                                  10     JEHOADDAN WILSON,
                                                                                             Re: ECF No. 242
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This case is currently scheduled for a pretrial conference on February 5, 2021 and a trial on

                                  14   March 1, 2021.

                                  15          The Court will distribute a jury questionnaire to potential jurors in advance of voir dire so

                                  16   that the questioning of jurors can be done as efficiently as possible. Below is the proposed

                                  17   questionnaire, based in part on the Government’s suggested voir dire questions. ECF No. 249.

                                  18          The parties shall review the proposed questionnaire and be prepared to present any

                                  19   objections to the draft questionnaire at the pretrial conference.

                                  20          IT IS SO ORDERED.

                                  21   Dated: February 2, 2021
                                                                                         ______________________________________
                                  22
                                                                                                       JON S. TIGAR
                                  23                                                             United States District Judge

                                  24

                                  25

                                  26

                                  27

                                  28
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 2 of 19




                                   1                           JUROR QUESTIONNAIRE - INSTRUCTIONS

                                   2          These questions are designed to obtain information about you as a possible juror in a

                                   3   pending case. Filling out the questionnaire online will substantially shorten the process of jury

                                   4   selection.

                                   5          Please respond to the following questions as completely as possible. You will be given an

                                   6   opportunity to explain or expand your answers at jury selection.

                                   7          Where you feel your answer might invade your right to privacy or be embarrassing to you,

                                   8   you may indicate this by placing your initials in the answer box. The judge will then give you an

                                   9   opportunity to explain your request privately, with only the judge, the attorneys, and the court

                                  10   reporter present.

                                  11          Because this questionnaire is part of the jury selection procedure, you must answer the

                                  12   questions under penalty of perjury, and you must fill out the answers by yourself, without help
Northern District of California
 United States District Court




                                  13   from any other person. Please do not discuss this case or the questionnaire with anyone.

                                  14          As you answer the questions that follow, please keep in mind that there are no “right” or

                                  15   “wrong” answers.

                                  16          Thank you for your cooperation.

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                            Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 3 of 19




                                                                           JUROR QUESTIONNAIRE
                                   1

                                   2   Biography

                                   3   1.      Your name:

                                   4   2.      Your age:
                                   5
                                       3.      The city or town where you live:
                                   6
                                               How long have you lived there:
                                   7
                                       4.      Your place of birth:
                                   8
                                       5.      Do you rent or own your own home?
                                   9

                                  10   6.      If called to serve as a juror, how will you commute to the courthouse:

                                  11                  ___ public transportation     ___ car share   ___ personal vehicle
                                  12                  ___ other (please specify: _____________)
Northern District of California
 United States District Court




                                  13
                                       7.      Your marital status:
                                  14
                                                      ___ single      ___ married   ___ live with partner   ___ separated
                                  15
                                                      ___ divorced      ___ widowed
                                  16

                                  17   8.      Please describe your educational background:

                                  18           Highest grade completed:

                                  19           College and/or vocational schools you have attended:
                                  20

                                  21

                                  22

                                  23           Major areas of study:
                                  24   9.      Is English your first language? If no, what is your first language?
                                  25
                                       Employment
                                  26
                                       10.     What is your current employment status? (e.g. working full-time, unemployed – looking
                                  27           for work, unemployed – not looking for work, homemaker, full-time student, etc.)
                                  28
                                                                                          3
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 4 of 19




                                       11.   What is your occupation, and how long have you worked in it? (If you are retired or
                                   1         unemployed, please describe your main occupation when you were working.)
                                   2

                                   3

                                   4

                                   5
                                       12.   Who is (or was) your employer?
                                   6

                                   7   13.   How long have you worked (or did you work) for this employer?

                                   8   14.   Please list the occupations of any adults you live with:
                                   9

                                  10   15.   If you have children, please list their ages and sex and, if they are employed, please give
                                             their occupations:
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   16.   Have you ever worked (1) for the IRS; (2) as a tax preparer; or (3) as a tax attorney?

                                  18                Yes:_____ No:_____

                                  19         If yes, please explain:
                                  20

                                  21

                                  22
                                       General Background
                                  23
                                       17.   Where do you get your news? (websites, social media, newspapers, magazines, radio
                                  24         stations, etc.) What specific websites, newspapers, social media, etc. do you use?
                                  25

                                  26

                                  27

                                  28
                                                                                       4
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 5 of 19




                                   1

                                   2
                                       18.      Do you, or anyone close to you belong to, volunteer with, or contribute to any clubs, civic
                                   3            or religious organizations, special interest groups and/or charitable organizations? If yes,
                                                please provide details.
                                   4

                                   5

                                   6

                                   7
                                       19.      Do you have any bumper stickers on your car? If yes, please describe.
                                   8

                                   9

                                  10

                                  11
                                       Health
                                  12
Northern District of California
 United States District Court




                                       20.      Do you have any physical or emotional disability, impairment, or condition that would
                                  13
                                                interfere with your ability to hear, see, or pay attention to the evidence in this case?
                                  14
                                                       Yes:_____ No:_____ If yes, please explain: ______________________________
                                  15
                                       21.      If called to serve as a juror, how concerned are you about getting sick with COVID-19?
                                  16

                                  17                   Very concerned:_____ Somewhat concerned:_____ Not concerned:_____

                                  18   22.      If called to serve as a juror, how comfortable are you being in a very large courtroom with
                                                20-30 people, assuming that everyone is wearing a mask and practicing physical
                                  19            distancing?
                                  20            Very uncomfortable:_____ Somewhat uncomfortable:_____
                                  21
                                                Moderately comfortable:_____ Very comfortable:_____
                                  22
                                       23.      How often do you wear a mask in indoor spaces when away from your home?
                                  23
                                                       Never:_____ Some of the time:_____ Most of the time:_____ Always:_____
                                  24

                                  25   Experience with the Legal System and U.S. Government

                                  26   24.      This is a prosecution brought by the United States government against the defendant. Do
                                                you have any opinions about the United States government in general, either positive or
                                  27            negative, that might make it difficult for you to be a fair and impartial juror in this case?
                                  28
                                                       Yes:_____ No:_____
                                                                                           5
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 6 of 19




                                   1         If yes, please tell us about your feelings and opinions and why you believe they might
                                   2         affect your ability to be fair and impartial:

                                   3

                                   4

                                   5

                                   6
                                       25.   Have you ever served on a jury before? ________ How many times?________
                                   7
                                             If yes: State/County Court _______ Federal Court _______
                                   8
                                             When?
                                   9

                                  10         Was it a civil or criminal case?

                                  11         Were you the foreperson?
                                  12         Without saying what the verdict was, did the jury(ies) reach a verdict?
Northern District of California
 United States District Court




                                  13
                                             Is there any reason that your prior jury service would affect your ability to be fair,
                                  14         objective, and impartial to both sides here?

                                  15                 Yes:_____ No:_____
                                  16   26.   Have you ever testified in a criminal case? Yes:_____ No:_____
                                  17
                                             Was it a civil or criminal case?
                                  18
                                             In what capacity did you testify – as a witness, victim, defendant, expert, or other?
                                  19

                                  20

                                  21

                                  22         Is there any reason that this experience would affect your ability to be fair, objective, and
                                             impartial to both sides here?
                                  23
                                                     Yes:_____ No:_____
                                  24

                                  25   27.   Have you, or a close friend or family member, ever worked for any court or for any
                                             prosecution or criminal defense office, including a district attorney’s office, United States
                                  26         Attorney’s Office, public defender’s office, or a private criminal defense attorney’s office?

                                  27                 Yes:_____ No:_____
                                  28
                                                     If yes, provide details:
                                                                                        6
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 7 of 19




                                   1         Is there any reason that your prior jury service would affect your ability to be fair,
                                   2         objective, and impartial to both sides here?

                                   3                Yes:_____ No:_____

                                   4   28.   Have you, or a close friend or family member, ever studied or practiced law?
                                   5
                                                    Yes:_____ No:_____
                                   6
                                                    If yes, provide details.
                                   7
                                       29.   Have you, or a close friend or family member, ever been employed by any law
                                   8         enforcement agency?
                                   9
                                                    Yes:_____ No:_____
                                  10
                                                    If yes, provide details.
                                  11
                                       30.   Have you ever applied to serve in the law enforcement or the military?
                                  12
Northern District of California
 United States District Court




                                                    Yes:_____ No:_____
                                  13

                                  14                If yes, provide details.

                                  15   31.   Have you, or a close friend or family member, ever been the victim of or a witness to a
                                             crime?
                                  16

                                  17                Yes:_____ No:_____

                                  18         If yes, please explain:

                                  19

                                  20

                                  21

                                  22
                                             Was anyone arrested and/or charged with committing the crime of which you were a
                                  23         victim? Yes:_____ No:_____
                                  24         If so, how do you feel you were treated by law enforcement officers, prosecutors, defense
                                  25         attorneys, and the courts during this case?

                                  26

                                  27
                                             Is there anything about your experience that might affect your ability to be a fair and
                                  28
                                             impartial juror in this case?
                                                                                      7
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 8 of 19




                                   1

                                   2

                                   3   32.   Have you, or a close friend or family member, ever been accused, arrested or convicted of
                                             any offense?
                                   4
                                                    Yes:_____ No:_____
                                   5

                                   6         If yes, please explain:

                                   7

                                   8

                                   9

                                  10
                                             How was the arrest or the charge[s] resolved?
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                             Is there anything about your experience that has caused you any feelings regarding law
                                  14         enforcement that might make it difficult for you to be a fair and impartial juror in this
                                             case?
                                  15

                                  16

                                  17
                                       33.   Have you, or a close friend or family member, ever had any negative experience with a
                                  18         court or any law enforcement officer or federal agent that would affect your ability to be
                                             fair and impartial in this case?
                                  19
                                                    Yes:_____ No:_____
                                  20

                                  21         If yes, what was the nature of that experience?

                                  22

                                  23

                                  24

                                  25         Why do you think it would affect your ability to be fair and impartial?

                                  26

                                  27

                                  28
                                                                                       8
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 9 of 19




                                   1   34.   Have you ever had an unpleasant experience in court or involving a judge, prosecutor, or
                                   2         defense attorney?

                                   3                Yes:_____ No:_____

                                   4         If yes, please explain:
                                   5

                                   6

                                   7

                                   8
                                       35.   Do you have any feelings regarding the criminal justice system that might affect your
                                   9
                                             ability to consider the evidence in this case fairly and impartially, and to base your verdict
                                  10         only on the evidence presented in this case?

                                  11                Yes:_____ No:_____
                                  12         If yes, please explain:
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17   36.   Do you have any opinion regarding law enforcement officers, agents, or employees of the
                                             Internal Revenue Service and other federal agencies that would affect your ability to fairly
                                  18         and impartially evaluate the credibility of the officer, like any other witness, simply
                                             because he or she is an officer?
                                  19
                                                    Yes:_____ No:_____
                                  20

                                  21         If yes, please explain:

                                  22

                                  23

                                  24

                                  25
                                       37.   Do you believe law enforcement officers are either more or less likely to tell the truth than
                                  26         other witnesses because of their occupations?

                                  27                Yes:_____ No:_____
                                  28
                                             If yes, please explain:
                                                                                        9
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 10 of 19




                                   1

                                   2

                                   3

                                   4
                                       38.   Do you have any feelings or opinions about people accused of crimes that would make it
                                   5
                                             difficult for you to accord for the defendant the presumption of innocence and require the
                                   6         government to prove her guilt beyond a reasonable doubt?

                                   7                Yes:_____ No:_____

                                   8         If yes, please explain:
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                       39.   Have you, or a close friend or family member, ever made or filed a claim against the
                                  13
                                             United States or any agency of the United States?
                                  14
                                                    Yes:_____ No:_____
                                  15
                                             If yes, please explain the nature of the claim and its current status:
                                  16

                                  17

                                  18

                                  19

                                  20         Is there anything about your experience or knowledge of this event that could cause you to
                                  21         have any bias or animosity toward law enforcement agents, the government in general, or
                                             the prosecution team in this case?
                                  22

                                  23

                                  24   40.   Have you had any dealing whatsoever with the United States Government in connection
                                  25         with which you feel that the government did not give you fair treatment?

                                  26                Yes:_____ No:_____

                                  27         If yes, please explain:
                                  28
                                                                                        10
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 11 of 19




                                   1

                                   2

                                   3
                                       41.   Have you, or has any close friend or family member, had any contact with the Internal
                                   4         Revenue Service?
                                   5
                                             If yes, please explain:
                                   6

                                   7

                                   8

                                   9

                                  10         Do you feel that you or your family member or friend was treated fairly by the office or
                                             agency?
                                  11
                                                    Yes:_____ No:_____
                                  12
Northern District of California
 United States District Court




                                       42.   Have you, or has any close friend or family member, ever had had personal experiences,
                                  13
                                             including being audited by the Internal Revenue Service or a state taxing authority, that
                                  14         may affect your ability to be fair and impartial in this case?

                                  15

                                  16

                                  17
                                       43.   Do you have any disagreement with any U.S. criminal law or tax law?
                                  18
                                                    Yes:_____ No:_____
                                  19
                                             If yes, please identify which laws and why you disagree with them:
                                  20

                                  21

                                  22

                                  23         Do these feelings or opinions apply to all types of federal laws, or just certain ones?
                                  24

                                  25

                                  26   Knowledge of the Case

                                  27   44.   The indictment in this case charges Jehoaddan Wilson with one count of conspiracy to file
                                             false claims, in violation of 18 U.S.C. § 286; six counts of filing a false claim, in violation
                                  28
                                             of 18 U.S.C. § 287; six counts of wire fraud, in violation of 18 U.S.C. § 1343; and, six
                                                                                       11
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 12 of 19




                                             counts of aggravated identity theft, in violation of 18 U.S.C § 1028A. The indictment
                                   1         charges the defendant with preparing and submitting fraudulent 2011 federal income tax
                                   2         returns in the names of others and asking the IRS to deposit portions of the refunds into her
                                             own bank account. The aggravated identity theft counts assert that the defendant
                                   3         knowingly used another person’s identification in relation to the enumerated felony of wire
                                             fraud when she used clients’ names and Social Security numbers to file false returns.
                                   4
                                             Is there anything about the nature of the charges in this case that would prevent you from
                                   5
                                             deciding this case fairly?
                                   6
                                                    Yes:_____ No:_____
                                   7
                                             If yes, please explain:
                                   8

                                   9

                                  10

                                  11

                                  12   45.   Have you heard, seen, or read anything from any source about this case?
Northern District of California
 United States District Court




                                  13
                                                    Yes:_____ No:_____
                                  14
                                             If yes, please describe the source and substance of what you’ve heard, seen, or read:
                                  15

                                  16

                                  17

                                  18

                                  19         Have you formed any opinions about this case based on what you’ve heard, seen, or read:
                                  20

                                  21

                                  22

                                  23
                                             Is there anything about your knowledge about this case that would prevent you from
                                  24         following the Court’s instructions to determine the defendant’s guilt or innocence based
                                  25         only on the evidence produced in this trial?

                                  26                Yes:_____ No:_____

                                  27         If yes, please explain:
                                  28
                                                                                      12
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 13 of 19




                                   1

                                   2

                                   3
                                       Knowledge of the Parties
                                   4
                                       46.   To your knowledge, do you or anyone close to you, including family members or friends,
                                   5
                                             know any of the following individuals, or any of their family members:
                                   6
                                                    _____ Judge Jon Tigar, the judge in the case, or any member of his staff
                                   7
                                                    _____ Robert David Rees, prosecutor
                                   8
                                                    _____ Alexis Jane Loeb, prosecutor
                                   9

                                  10                _____ Kristina Green, prosecutor

                                  11                _____ Meredith Blagden Osborn, prosecutor
                                  12                _____ Any employee of the United States Attorney’s Office
Northern District of California
 United States District Court




                                  13
                                                    _____ Jehoaddan Wilson
                                  14
                                                    _____ Anyone in Jehoaddan Wilson’s family
                                  15
                                                    _____ Robert Frederick Waggener, Jehoaddan Wilson’s defense attorney
                                  16

                                  17                _____ John J. Jordan, Jehoaddan Wilson’s defense attorney

                                  18                _____ Junius Winters

                                  19                _____ Wayne Brown
                                  20                _____ Amjad Qaqish
                                  21
                                                    _____ Jeanette Cruz
                                  22
                                                    _____ Lisa Cruz
                                  23
                                                    _____ Shamar Dunlap
                                  24

                                  25                _____ Shaun Kong

                                  26                _____ Steve Martins

                                  27                _____ Brenda Loston
                                  28
                                                    _____ Maridehl Mather
                                                                                     13
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 14 of 19




                                   1                 _____ Cindy Lin
                                   2
                                                     _____ Florinda Nivens
                                   3
                                                     _____ Renee Perez
                                   4

                                   5
                                              For anyone for whom you checked “yes,” please list the name and how you know that
                                   6          person:

                                   7

                                   8

                                   9

                                  10
                                       47.    The defendant, attorneys and witnesses may be of various races, ethnicities, national
                                  11          origins, or religions, and may have various lifestyles or socioeconomic statuses. Would
                                              the race, ethnicity, national origin, religion, or socioeconomic status of the defendant, the
                                  12          attorneys, or the witnesses make it difficult for you to be a fair juror or in any way affect
Northern District of California
 United States District Court




                                              your judgment or the weight and credibility you would give a person’s testimony?
                                  13

                                  14                 Yes:_____ No:_____

                                  15   Legal Principles and Ability to Deliberate
                                  16   48.    The Court will instruct you that, in a criminal case, the burden of proof is on the
                                  17          prosecution. This burden never shifts to the defendant. The defendant is innocent and
                                              cannot be proven guilty unless the jury unanimously decides that her guilt has been proven
                                  18          beyond a reasonable doubt. Will you follow these rules of law?

                                  19                 Yes:_____ No:_____
                                  20          If no, please explain:
                                  21

                                  22

                                  23

                                  24

                                  25          If, after hearing all of the evidence, you thought the defendant was probably guilty, but
                                              also believed the prosecution did not prove its case beyond a reasonable doubt, would you
                                  26          have any trouble voting not to convict the defendant?

                                  27                 Yes:_____ No:_____
                                  28
                                                                                        14
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 15 of 19




                                             If, after hearing all of the evidence, you believe the prosecution has proved that the
                                   1         defendant is guilty beyond a reasonable doubt, would you have any trouble voting to
                                   2         convict the defendant?

                                   3                Yes:_____ No:_____

                                   4   49.   The defendant in this case has been charged with crimes in an Indictment. The fact that a
                                             defendant has been charged with a crime by Indictment is entitled to no weight in your
                                   5
                                             analysis. Do you think that because the defendant has been charged here she must have
                                   6         done something wrong?

                                   7                Yes:_____ No:_____

                                   8         Does the fact that the defendant has been charged with crimes and must now stand trial
                                             affect your view now about whether or not the defendant is presumed innocent?
                                   9

                                  10                Yes:_____ No:_____

                                  11   50.   In a criminal case, you will be instructed that a defendant has an absolute right not to
                                             testify, and the lack of testimony cannot be held against her in any way. Will you follow
                                  12         this law?
Northern District of California
 United States District Court




                                  13
                                                    Yes:_____ No:_____
                                  14
                                             If no, please explain:
                                  15

                                  16

                                  17

                                  18

                                  19         If the defendant decides not to testify in this case, would you have any trouble presuming
                                             that she is innocent, and that her decision not to testify is consistent with being innocent?
                                  20

                                  21                Yes:_____ No:_____

                                  22         If the defendant does not testify in this case, might you in any way relieve the government
                                             of its burden of proving guilt with evidence beyond a reasonable doubt?
                                  23
                                                    Yes:_____ No:_____
                                  24

                                  25   51.   As a member of the jury, the Court will instruct you on what the law is and that you must
                                             apply that law in this case even if you do not personally agree with it. It is important that
                                  26         the law is applied to everyone in the same way. Do you believe that, for any reason, you
                                             would not be able to follow the instructions of the Court?
                                  27
                                                    Yes:_____ No:_____
                                  28
                                                                                       15
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 16 of 19




                                             If yes, please explain:
                                   1

                                   2

                                   3

                                   4

                                   5
                                             Would you be able to apply the law given to you by the Court, even if you believe the law
                                   6         should be different?

                                   7                Yes:_____ No:_____

                                   8   52.   The Court will instruct you on the law you must follow in rendering a verdict in this case.
                                             Is there anything that would prevent you from following the law as the Court instructs?
                                   9

                                  10                Yes:_____ No:_____

                                  11         If yes, please explain:
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15
                                       53.   Do you understand that the Court will instruct you on the law, but that you, as jurors, are
                                  16         the exclusive judges of the facts?
                                  17
                                                    Yes:_____ No:_____
                                  18
                                       54.   Is there anything about your political beliefs or affiliations in general that could prevent
                                  19         you from following the law as the Court instructs you or reaching a verdict based solely on
                                             the evidence you receive at trial?
                                  20

                                  21                Yes:_____ No:_____

                                  22         If yes, please explain:

                                  23

                                  24

                                  25

                                  26
                                       55.   The parties anticipate that this trial will last approximately two weeks. Would jury service
                                  27         on a matter of that length cause a severe and unavoidable hardship to you?
                                  28
                                                    Yes:_____ No:_____
                                                                                      16
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 17 of 19




                                   1         If yes, please explain:
                                   2

                                   3

                                   4

                                   5

                                   6   56.   Do you have any personal or religious beliefs that would make it difficult or impossible for
                                             you to render a fair and impartial verdict? For example, do your religious or other beliefs
                                   7         prevent you from sitting in judgment of others?

                                   8                Yes:_____ No:_____
                                   9
                                             Do you have any reservations about sitting in judgment of any person and returning a
                                  10         verdict?

                                  11                Yes:_____ No:_____
                                  12   57.   As a juror, you will be required to take an oath that neither sympathy nor prejudice will
Northern District of California
 United States District Court




                                             affect the outcome of your verdict. Can you remain impartial in judging the evidence and
                                  13
                                             follow the instructions and laws of the Court and not allow sympathy for or against the
                                  14         government or sympathy for or against the defendant to influence your verdict?

                                  15                Yes:_____ No:_____
                                  16   58.   If you are selected as a juror in this case, will you be able to hear the evidence, deliberate
                                  17         with your fellow jurors, and apply the law as the Court instructs you on it without
                                             speculating about whatever punishment may or may not be imposed in this case?
                                  18
                                                    Yes:_____ No:_____
                                  19
                                       59.   Knowing what you now know about this case, do you have any reservations about your
                                  20         ability to hear the evidence, deliberate and return a fair and impartial verdict?
                                  21
                                                    Yes:_____ No:_____
                                  22
                                       60.   Can you think of any other matter that might have some bearing on your qualifications as a
                                  23         juror or on your ability to render a fair and impartial verdict based solely on the evidence
                                             and the judge’s instructions on the law?
                                  24

                                  25                Yes:_____ No:_____

                                  26         If yes, please explain:

                                  27

                                  28
                                                                                       17
                                         Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 18 of 19




                                   1

                                   2
                                       61.   JUROR’S OATH:
                                   3
                                             I declare under penalty of perjury that my answers to this Jury Questionnaire are true and
                                   4         correct to the best of my knowledge and belief. I have not discussed my answers with
                                             others or received assistance in completing this questionnaire.
                                   5

                                   6         Name:

                                   7         Date:

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      18
                                        Case 4:17-cr-00028-JST Document 257 Filed 02/03/21 Page 19 of 19




                                                                     ADDITIONAL INFORMATION
                                   1

                                   2          (Use this area to provide additional information in response to any prior question)

                                   3   Question Number(s): _________

                                   4   Additional information: ___________________________________________________________
                                   5   _______________________________________________________________________________

                                   6   _______________________________________________________________________________
                                       _______________________________________________________________________________
                                   7
                                       _______________________________________________________________________________
                                   8
                                       _______________________________________________________________________________
                                   9
                                       _______________________________________________________________________________
                                  10   _______________________________________________________________________________
                                  11   _______________________________________________________________________________
                                  12   _______________________________________________________________________________
Northern District of California
 United States District Court




                                       _______________________________________________________________________________
                                  13
                                       _______________________________________________________________________________
                                  14
                                       _______________________________________________________________________________
                                  15
                                       _______________________________________________________________________________
                                  16   _______________________________________________________________________________
                                  17   _______________________________________________________________________________
                                  18   _______________________________________________________________________________

                                  19   _______________________________________________________________________________
                                       _______________________________________________________________________________
                                  20
                                       _______________________________________________________________________________
                                  21
                                       _______________________________________________________________________________
                                  22   _______________________________________________________________________________
                                  23   _______________________________________________________________________________
                                  24   _______________________________________________________________________________

                                  25   _______________________________________________________________________________
                                       _______________________________________________________________________________
                                  26
                                       _______________________________________________________________________________
                                  27
                                       _______________________________________________________________________________
                                  28
                                                                                      19
